FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                    UNITED STATES COURT OF APPEALS                     October 3, 2012

                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 JEROME WILLIAMS,

               Petitioner - Appellant,                   No. 12-3162
          v.                                               D. Kansas
 CLAUD MAYES,                                  (D.C. No. 5:12-CV-03107-RDR)

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before MURPHY, ANDERSON, and HARTZ, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Jerome Williams, a federal prisoner proceeding pro se, appeals from an

order of the United States District Court for the District of Kansas dismissing his




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
28 U.S.C. § 2241 habeas corpus petition. Exercising jurisdiction pursuant to 28

U.S.C. § 1291, this court affirms the district court’s order of dismissal.

      A federal jury in the Eastern District of Missouri convicted Williams on

one count of being a felon in possession of a firearm and one count of possessing

an unregistered firearm. The district court sentenced Williams to a term of

imprisonment of 288 months. The Eighth Circuit affirmed. United States v.

Williams, 194 F.3d 886, 888-89 (8th Cir. 1999). It does not appear Williams ever

filed a motion for relief from judgment pursuant to 28 U.S.C. § 2255 in the

Eastern District of Missouri.

      In July of 2012, while incarcerated at the Federal Correctional Institution in

Leavenworth, Kansas, Williams filed the instant § 2241 petition in the United

States Court for the District of Kansas. In his § 2241 petition, Williams attacked

the validity of his convictions. In particular, he asserted the indictment failed to

plead sufficient facts to invoke federal interstate commerce jurisdiction. The

district court dismissed Williams’s petition, concluding the proper remedy was for

him to file a § 2255 motion in the Eastern District of Missouri. Bradshaw v.

Story, 86 F.3d 164, 166 (10th Cir. 1996). Williams appeals.

      Upon de novo review of the record and Williams’s appellate brief, this

court concludes the district court was correct in dismissing Williams’s § 2241

petition. A § 2241 petition is not the proper means to raise the claims set out by

Williams. Instead, unless it is inadequate or ineffective, a § 2255 motion in the

                                         -2-
Eastern District of Missouri is the exclusive remedy for Williams to challenge his

convictions. Williams has not, however, established the inadequacy or

ineffectiveness of a § 2255 motion. The mere fact the limitations provisions set

out in 28 U.S.C. § 2244(d) would likely render any such § 2255 motion untimely

does not establish that statutory remedy is inadequate or ineffective. Id.; Sines v.

Wilner, 609 F.3d 1070, 1072-74 (10th Cir. 2010); Caravalho v. Pugh, 177 F.3d

1177, 1179 (10th Cir. 1999). Accordingly, the district was correct to dismiss

Williams’s § 2241 petition.

      The order of the United States District Court for the District of Kansas

dismissing Williams’s § 2241 petition is hereby AFFIRMED.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -3-